Citation Nr: 1426941	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  12-08 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A video conference hearing was held in September 2013, with the Veteran sitting at the RO, and the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing testimony (transcript) is associated with the electronic claims folder.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDING OF FACT

The Veteran's currently diagnosed bilateral hearing loss was not present during active service, did not manifest within one year of discharge from service, and did not develop as a result of any incident during service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied in a November 2008 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, VA and private medical records, and hearing testimony from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.

In February 2012, the Veteran was afforded a VA audiological examination.  The VA examination was adequate, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well-supported opinion based on consideration of the full history of the Veteran's claimed disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.




Laws and Regulations and Factual Findings

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Additionally, certain chronic diseases (e.g., bilateral hearing loss) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Veteran essentially claims that he is entitled to service connection because bilateral hearing loss was incurred as a result of exposure to acoustic trauma during service.

The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board has conducted a careful review of the record, and concludes that the record is without sufficient evidence supportive of a finding that the Veteran's currently diagnosed bilateral hearing loss became manifest or otherwise originated during his period of service, within one year of discharge from service or is otherwise related to his military service.

The Veteran's DD-214 shows that his military occupational specialty (MOS) was clerk typist.  He also had foreign service in Vietnam, and training in sharpshooting.  As discussed below, at his September 2013 hearing, the Veteran testified concerning in-service acoustic trauma.  The Veteran is competent to describe the nature and extent of his in-service noise exposure.  Thus, based on the foregoing, the Board finds that the Veteran indeed had noise exposure during service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The service treatment records include audiometric findings.  To this, the Board notes that prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) -- American National Standards Institute (ANSI).  In order to facilitate data comparison, conversion to ISO units should be accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz , and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz.  In the course of his May 1965 pre induction audiometer testing was incomplete; findings at 3000 Hertz were absent.  Bilateral hearing, at 1000 Hertz showed, after conversion, 25 decibels.  Hearing loss was not diagnosed as part of the examination.  See 38 C.F.R. § 3.385.  At his June 1967 separation examination, bilateral hearing findings were reflected as "15/15"; it was reported this was on spoken voice testing.  This (15/15) is considered a normal testing result.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1990).  At no point during his military service did the Veteran complain of hearing problems.  

The remainder of the record contains no evidence that the Veteran was diagnosed with bilateral hearing loss during active service.  The Veteran's service records fail to show that the onset of bilateral hearing loss occurred during service or that the Veteran ever complained of or sought medical treatment for his hearing.

There is also no indication that the Veteran's bilateral hearing loss was manifest to a degree of 10 percent or more within one year of his discharge.  The evidence of record relating to the Veteran's hearing following separation is first dated in June 2002, where a VA preventive medicine outpatient record shows that he complained of a history of trouble with high pitched noises.  Audio testing was not conducted at this time, nor was a diagnosis of hearing loss provided.  

An August 2006 VA audiology consult record notes complaints of trouble hearing high pitched sounds, such as clocks ticking and automobile turn signals.  He also reported exposure to military acoustic trauma.  Audio examination showed the presence of bilateral sensorineural hearing loss.  

A January 2012 private audio examination report also shows the presence of bilateral hearing loss, as defined in 38 C.F.R. § 3.385.  

The Veteran was afforded a VA hearing loss examination in February 2012, where he was diagnosed with bilateral sensorineural hearing loss.  However, the examiner opined that the Veteran's hearing loss was less likely than not caused by or a result of noise exposure during active duty.  In support of her conclusion, the examiner observed that the Veteran's claims file did not show any evidence of a disabling hearing loss within one year of separation.  The first evidence of a diagnosis of hearing loss was noted to be in 2006.  The Veteran informed the examiner of his in-service noise exposure, to include artillery, helicopters and rifle fire.  The examiner also commented that there was no sign of in-service injury to which hearing loss may be related.  The examiner concluded by stating that without a diagnosed hearing loss at separation or within one year of separation, without an in-service injury to which hearing loss may be attributed, together with the Veteran's statement that he had "no idea" when his hearing loss began, it was less likely than not his hearing loss was related to active service.  

The Veteran testified before the undersigned in September 2013 that his in-service duties included doing mechanical work on vehicles and flying in helicopters.  He acknowledged this duty involving helicopters was not documented in his personal record.  He also testified he was exposed to artillery fire while in Vietnam, to include while serving on guard duty.  The Veteran mentioned he did not wear hearing protection during that time.  He added his hearing problems had existed since he left Vietnam.  His accredited representative asserted that since service connection had been granted for tinnitus based on in-service noise exposure, hearing loss should also be awarded.  

The only other evidence supporting the Veteran's contention that his bilateral hearing loss was the result of in-service noise exposure comes from his own lay statements.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While the Veteran is competent to provide testimony as to his hearing-related symptoms, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating and determining causal connections between medication levels and residual disabilities.  See King v. Shinseki, 700 F.3d 1339 (2012).

The Board finds that the lay statements maintaining the Veteran had hearing loss since service is outweighed by the medical evidence of record, namely the February 2012 VA examiner's negative nexus opinion, the Veteran's 1967 separation examination reflecting normal hearing at discharge, and the first post service diagnosis of hearing loss being in 2006.  The totality of the evidence simply fails to show that the onset of any current bilateral hearing loss occurred during the Veteran's service.

As a chronic condition, hearing loss would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  In this case, the evidence of record does not include audiometric examination results from within one year of the Veteran's separation.  As such, the Board has no basis upon which to determine that the Veteran had bilateral hearing loss within one year of his separation.  Therefore, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).

Additionally, the evidence in this case has demonstrated neither in-service chronicity nor post-service continuity of symptomatology of hearing loss.  38 C.F.R. § 3.303.  Service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of sensorineural hearing loss.  There is no diagnosis of hearing loss during service.

The probative evidence of record also does not establish continuity of symptomatology for bilateral hearing loss in lieu of medical nexus.  As noted above, the Veteran's separation examination (and the accompanying Report of Medical History) did not include any complaints related to the Veteran's hearing.  Had the Veteran suffered significant acoustic trauma, notation of hearing problems would have been expected in his service treatment records, and the Board therefore considers the separation Report of Medical History and his separation examination to raise questions as to the credibility of the Veteran's assertions in connection with the current claim.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist). 





Further, statements from the Veteran attesting to his hearing problems and worsening symptoms that began after his military service are also in contrast to the medical evidence on record.  The Veteran was first diagnosed with hearing loss in 2006, almost 40 years following his 1967 service separation.  The Board does not find these statements of worsening symptoms since service credible in light of the medical evidence on record.

Based on the totality of the record, the Board concludes that the preponderance of the evidence is against the Veteran's claim seeking service connection for bilateral hearing loss.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


